               Case: 2:20-mj-00199-CMV Doc #: 1 Filed: 03/13/20 Page: 1 of 8 PAGEID #: 1
AO 106(Rev. 01/09) Applicalion for a Search Warranl



                                     United States District Court
                                                                   for the

                                                         Southern District of Ohio


             In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                          Case No. 2-'   VO lYlj       m
Simply Self Storage Unit 622 Located at 4600 Fisher
               Rd. Columbus, Ohio 43228



                                            APPLICATION FOR A SEARCH WARRANT

          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of peijury that I have reason to believe that there is now concealed on the following person or properly
located in the       Southern          District of                Ohio              (identify the person or describe property to
be searched and give its location): Simply Self Storage Unit 622 Located at 4600 Fisher Rd. Columbus, Ohio 43228




          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized)'.
                           See Attachment A



          The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more)'.
                 !?f evidence of a crime;
                 i?f contraband, fruits of crime, or other items illegally possessed;
                 fff property designed for use, intended for use, or used in committing a crime;
                 O a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of           18     U.S.C. §   1956/1957    , and the application is based on these
facts:




           fif Continued on the attached sheet.
           D Delayed notice of                days(give exact ending date if more than 30 days:                     )is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                           Applicant's signature

                                                                               Samuel Chappeil, ATF Task Force Officer
                                                                                           Printed name and title


Sworn to before me and signed in my presence.


Date:          03/13/2020
                                                                                             Judge's signature

City and state: Columbus, Ohio                                                Chelsey M. Vascura . U.S. Magistrate Judge
                                                                                           Printed name and title
     Case: 2:20-mj-00199-CMV Doc #: 1 Filed: 03/13/20 Page: 2 of 8 PAGEID #: 2




                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 IN THE MATTER OF THE
 APPLICATION OF THE UNITED
 STATES OF AMERICA FOR SEARCH                              Case No. 2^'^^J
 AND SEIZURE WARRANTS
 REGARDING SIMPLY SELF STORAGE                                       UNDER SEAL
 UNIT # 622 LOCATED AT 4600 FISHER
 ROAD COLUMBUS,OHIO 43228



                                   Affidavit for Search Warrant:


                                                   I.
                                         INTRODUCTION


I, Samuel Chappell, being duly sworn, depose and state as follows: I am a Columbus Ohio Police
officer assigned as a Task Force Officer with the bureau of Alcohol Tobacco and Firearms. 1 have been
employed by the Columbus Division ofPolice since 2007. My responsibilities as a Task Force Officer
include the investigation of violent criminal street gangs, narcotics traffickers, money launders, and
firearm related crimes. I have participated in the execution ofsearch warrants and arrests related to the
above-referenced offenses. By virtue of my experience and training, I am familiar with money
laundering techniques utilized by individuals involved in illegal activities, such a narcotics trafficking
and the interstate transportation ofstolen items. I know that it is common for people involved in these
types of illegal activities to accumulate large sums of U.S., currency that they seek to launder in order
to avoid detection of their illegal activities, and attempt to freely spend the cash without drawing law
enforcement scrutiny. Based upon my training, experience, investigative efforts, and infomiation and
insight given to me by other Columbus, Ohio Division ofPolice(CPD)Detectives and ATF Agents, I
submit there is probable cause to believe that Shawn and Lisa FORSYTHE are involved in money
laundering activities associated with the distribution of controlled substances. I believe there exists
sufficient probable cause that contained within the below listed properties evidence ofthose activities
exist.


                                                  H.
                                   PURPOSE OF AFFIDAVIT


This affidavit is submitted for the limited purpose of establishing probable cause in support of an
application of a warrant to search the property located at Simply Self Storage Unit 622 Located
at 4600 Fisher Rd. Columbus, Ohio 43228 and therefore contains only a summary of the
relevant facts. I have not included each and every fact that I, or others, have learned during the
course of this investigation. The information set forth in this affidavit is based on my own
participation in the investigation, infonnation I have received from other law enforcement
officials, and from my and other investigators analysis of documents and records relating to this
investigation. As the case agent of this investigation, I am familiar with the investigative efforts

                                                   1
       Case: 2:20-mj-00199-CMV Doc #: 1 Filed: 03/13/20 Page: 3 of 8 PAGEID #: 3




of other CPD Detectives and Officers and ATF Agents who have worked on this investigation.
Further, I am familiar with the evidence gathered through the issuance ofsearch warrants, and
information provided to myself and other CPD Detectives and Officers and ATF Agents by
cooperating individuals and infonnants. I believe there exists sufficient probable cause that
evidence of the following violations:

   -    Title 18 U.S.C. § 1956 (a)(l)(A)(I) - Laundering of monetary instruments with the intent
        to promote the carrying on of the specified unlawful activity;
        Title 18 U.S.C. § 1956 (a)(l)(B)(i) - Laundering of monetary instruments with the intent
        to conceal or disguise the nature, the location, the source, the ownership, or the control of
        the proceeds of the specified unlawful activity;
   -    Title 18 U.S.C. § 1956(h)- Conspiracy to promote the carrying on of the specified
        unlawful activity and to conceal or disguise the nature, the location, the source, the
        ownership, or the control of the proceeds of the specified unlawful activity;
   -    Title 21 U.S.C. § 841(a)- Possess with Intent to Distribute a Controlled Substance; and
   -    Title 21 U.S.C. § 846 - Conspire to Possess with Intent to Distribute a Controlled
        Substance.
   -    Title 21 U.S.C. § 922(g)(1) - Possession of a Firearm After Having Been Convicted of a
        Crime Punishable by Imprisonment for a Term Exceeding One Year.

                                                III.
                                     ITEMS TO BE SEIZED


A list of the specific items to be seized from Simply Self Storage Unit 622 Located at 4600
Fisher Rd. Columbus, Ohio 43228is attached hereto as Attachment A, and Attachment A is
incorporated herein by reference. Based on my training and experience, as detailed above, 1
believe that there is probable cause to believe that the items listed in Attachment A will be found
at Simply Self Storage Unit 622 Located at 4600 Fisher Rd. Columbus, Ohio 43228, as more
fully described in Attachments A.

                                                 IV.
                                        PROBABLE CAUSE



1. On 03/13/2020, CPD SWAT officers were utilized to affect the arrest of FORSYTHE for
   an arrest warrant per case # 2:20-MJ-189 for Title 18 USC Section 922(g)(l)-Possession
   of Firearm by Convicted Felon.

2. Investigators learned that FORSYTHE was currently in room #113 and relayed the
   information to CPD SWAT officers. CPD SWAT officers knocked on the door to room
   #113 and observed FORSYTHE inside the room. CPD SWAT officers took FORSYTHE
   into custody in the bathroom area of the room.

3. CPD SWAT officers observed the following in plain view;
     -Suspected methamphetamine crystals on the television stand
     -Drug paraphernalia (tin foil, wrappers, baggies) on the room table
     Case: 2:20-mj-00199-CMV Doc #: 1 Filed: 03/13/20 Page: 4 of 8 PAGEID #: 4



       -Digital scales in the toilet

4. On 03/13/2020 a federal search warrant was executed on 920 N. Wilson Road, Room
   #113, Columbus, Ohio 43204. Investigators seized a large amount of suspected heroin,
   methamphetamine, and other narcotics. Inside of the room investigators also found a key
   for a storage unit.

5. After the arrest of FORSYTHE a search warrant was executed on his residence located at
   442 Derrer Road, Columbus, Ohio. During the search of the residence investigators
   discovered three pistols, one rifle, a large amount of U.S. currency and miscellaneous
   residency documents related to FORSYTHE. The aforementioned items were seized as
   evidence and will be held in the ATF evidence vault.


6. Investigators also discovered renter's agreement paperwork related to 2500 Harrisburg
   Pike, Lot #34, Grove City, Ohio 43123. The renter's agreement end date was listed as
   March 31, 2020.

7. A federal search warrant was then executed at 2500 Harrisburg Pike, Lot #34, Grove
   City, Ohio 43123. Investigators seized a large amount of suspected heroin,
   methamphetamine and other narcotics. Investigators also seized several firearms from the
   residence. Inside the residence investigators found two cards for Simply Self Storage.
   One card had the gate code written on it while the other had a gate code and the locker
   number #622 written on it.


8. Investigators went to the Simply Self Storage Located at 4600 Fisher Rd. Columbus,
   Ohio 43228 and learned that unit 622 had been rented in the name of Shawn FORSYTH
   in January 2020.

9. Investigators had a Columbus Police K9 unit respond to Simply Self Storage Located at
   4600 Fisher Rd. Columbus, Ohio 43228. This K9 unit alerted to the possible presence of
   narcotics at unit 622.


10. Your affiant believes that the above-facts, including but not limited to: communications
    with Shawn FORSYTHE, Lisa FORSYTHE,and Ashley TRIPLETT, as well as
    additional information received from multiple confidential informants and sources of
    information, establish that the FORSYTHE/Tinsley DTO is currently utilizing Simply
    Self Storage Unit 622 Located at 4600 Fisher Rd. Columbus, Ohio 43228 to facilitate
    the storage of firearms by a prohibited person, and the trafficking of narcotics here within
   the Southern District of Ohio.


                                        CONCLUSION


Through my experience and my discussions with other experienced law enforcement officers, I
am familiar with the ways in which individuals involved with illegal activities who are
laundering their illicit proceeds in an attempt to appear to have legitimate income conduct their
business, and their methods of laundering the proceeds of their illegal activities. I am familiar
     Case: 2:20-mj-00199-CMV Doc #: 1 Filed: 03/13/20 Page: 5 of 8 PAGEID #: 5




with the methods, schemes, and operations used by those individuals involved with large-scale
criminal activity and know:

   a) It is my experience that currency transactions that are conducted enable those individuals
      involved with large-scale criminal activity and money launderers to invest the cash
      proceeds of their illicit businesses into an asset, thereby legitimizing the currency.
   b) That those individuals involved with large scale criminal activity are known to trade
      items in their possession for items of monetary value such as firearms;
   c) That those individuals involved with large scale criminal activity conduct various
      transactions, including the purchase of vehicles and real estate, in order to create an
      appearance that their income is derived from legitimate sources.
   d) That those individuals involved with large scale criminal activity must maintain, on hand,
      large amounts of United States currency in order to maintain and finance their ongoing
      criminal enterprise;
   e) That those individuals involved with large scale criminal activity and money launderers
      maintain books, records, receipts, notes, ledgers, and other papers relating to the sale of
      narcotics, and the purchase of assets, including vehicles, real estate and other financial
      instruments;
   f) That the aforementioned books, records, receipts, notes, ledgers, etc., are commonly
      maintained where the individuals have ready access to them, i.e., homes, businesses, and
       automobiles.
   g) That it is common for those individuals involved with large scale criminal activity and
      money launderers to secrete proceeds of their criminal sales, and records of illicit
      transactions, sources, and customers, in secure locations within their residences,
      businesses, garages, storage buildings, bams, trailers and safety deposit boxes for ready
       access, and also to conceal such items from law enforcement authorities;
   h) That persons involved in such criminal activity and laundering conceal caches of
      currency, financial instruments, precious metals,jewelry, other items of value and/or
      proceeds of illicit transactions, and evidence of financial transactions relating to
      obtaining, transferring, secreting, or spending large sums of money made from engaging
      in their criminal activities, in their residences, businesses, garages, storage buildings,
      bams, trailers, automobiles, and safety deposit boxes;
   i) That those individuals involved with large scale criminal activity and money launderers
      commonly maintain addresses or telephone numbers in books, papers, pagers, or cellular
      phones (and often have multiple cellular phones and pagers) which reflect names,
      addresses, text messages to, and/or telephone numbers for their associates in the criminal
      organization, even if said items may be in code;
   j) That those individuals involved with large scale criminal activity and money launderers
      frequently take, or cause to be taken, photographs of themselves, their associates, their
      property, and their product, and that these individuals usually maintain these photographs
      in their residences, businesses, and automobiles;
   k) That when those individuals involved with large scale criminal activity and money
      launderers amass large monetary proceeds from the sale of their ill-gotten gains, they
      attempt to legitimize these profits by utilizing foreign and domestic banks and their
      attendant services, including securities, cashier's checks, money drafts, wire transfers.
     Case: 2:20-mj-00199-CMV Doc #: 1 Filed: 03/13/20 Page: 6 of 8 PAGEID #: 6



      letters of credit, brokerage houses, real estate, shell corporations, business fronts, and
      other methods;
   1) That those individuals involved with large scale criminal activity and money launderers
      sometimes store documents and records relating to their co-conspirators, customers,
      money, and assets on computer hardware and software, the contents of which frequently
      yield evidence of their criminal activity and money laundering crimes;
   m) That courts have recognized that unexplained wealth is probative evidence of criminal
      activity in which transactions involving large amounts of cash and high profit margins are
      common,to include those individuals involved with large scale criminal activity;
   n) That it is common for those individuals involved with large scale criminal activity and
      money launderers to conceal and store items related to their criminal activity and money
      laundering within safes, footlockers, boxes, containers and other hidden compartments,
      and within places that they own or over which they exercise control such as residences,
       businesses, and automobiles,
   o) Individuals involved with large scale criminal activity store records of associated
      criminal acquisition/disposition documents at their residences, businesses, and/or in their
      vehicles;

In view of the above-mentioned facts and my training and experience in the investigation of
financial crimes, I have probable cause to believe that contained within Simply Self Storage Unit
622 Located at 4600 Fisher Rd. Columbus, Ohio 43228. is evidence of:
        - Title 18 USC-1956(a)- Laundering of Monetary Instruments;
        - Title 18 USC-1956(h)- Money Laundering Conspiracy;
        - Title 21 USC-841(a)- Possess with Intent to Distribute a Controlled Substance;
        - Title 21 USC-846 Conspire to Possess with Intent to Distribute a Controlled Substance.
        - Title 21 U.S.C. § 922(g)(1)- Possession of a Firearm After Having Been Convicted
            of a Crime Punishable by Imprisonment for a Term Exceeding One Year.


That Shawn FORSYTHE is the current renter of Simply Self Storage Unit 622 Located at 4600
Fisher Rd. Columbus, Ohio 43228. Based upon the fact that paper records have been
recovered from related search warrants, 1 believe that contained within the property of Simply Self
Storage Unit 622 Located at 4600 Fisher Rd. Columbus, Ohio 43228 43204 is evidence of
those crimes.




Samuel ChappeTl
Task Force Officer, ATF

Sworn to and subscribed before me this 13 day of March 2020 in Columbus, Ohio.



Chelsey M. Vascura
U.S. MAGISTRATE JUDGE
Case: 2:20-mj-00199-CMV Doc #: 1 Filed: 03/13/20 Page: 7 of 8 PAGEID #: 7
Case: 2:20-mj-00199-CMV Doc #: 1 Filed: 03/13/20 Page: 8 of 8 PAGEID #: 8
